The exception to the admission of the transcript of the town records of what purports to be a return of a highway laid out to Clement's ferry, because the return is not signed by any one, is not sustained. In Willey v. Portsmouth, 35 N.H. 303, *Page 113 
it is held that reputation, such as recitals in ancient records and grants, is competent evidence of the laying out of ancient highways. The record was a public declaration that a highway had been laid out in the place described; and after the lapse of more than one hundred years the presumption is that it was legally laid out. This record, in connection with the other records produced and the evidence that the road as laid out was used more or less extensively as a public highway until 1876, was evidence sufficient to sustain a finding that the highway was legally laid out. State v. Morse, 50 N.H. 9; Thompson v. Major, 58 N.H. 242; Plummer v. Ossipee, 59 N.H. 55; State v. Vale Mills, 63 N.H. 4. The facts found in the case also tend to show a legal highway, with gates at the King street entrance, by twenty years' public use.
Exceptions overruled.
BLODGETT and CHASE, JJ., did not sit: the others concurred.